Citation Nr: 1747577	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative joint disease (DJD) and disc disease of the lumbar spine with a well-healed scar. 

2. Propriety of the assignment of a separate rating for left lower extremity (LLE) radiculopathy, evaluated as 10 percent disabling as of January 5, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.

In April 2015, the Board remanded the Veteran's claims for an increased rating for his back disability and entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  While on remand, in a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 40 percent for the Veteran's back disability, effective July 1, 2009. Thus, the Board has recharacterized the claim on appeal to reflect consideration of such decision. Additionally, in the same rating decision, the AOJ also awarded a separate 10 percent rating for LLE radiculopathy associated with the Veteran's service-connected back disability, effective January 5, 2016. The Board notes that the Veteran did not appeal with respect to the propriety of the assigned effective date or rating for his LLE radiculopathy; however, the issue is part and parcel of his claim for entitlement to a higher rating for his back disability as the rating criteria governing the evaluation of such disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). Therefore, such issue has been included on the title page of this decision.

Further, the July 2016 rating decision awarded a TDIU, effective March 10, 2007.  As such is a complete grant with respect to the issue of entitlement to a TDIU, this matter is no longer before the Board. 


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's DJD and disc disease of the lumbar spine with a well-healed scar does not result in unfavorable ankyloses of the entire thoracolumbar spine or the entire spine, intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks within any 12 month period, associated objective neurologic abnormalities other than LLE radiculopathy and right lower extremity (RLE) radiculopathy, or symptomatic scarring.

2. Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his LLE radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve.

3. Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his RLE radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for DJD and disc disease of the lumbar spine with a well-healed scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2. For the entire appeal period, the criteria for a separate 10 percent rating, but no higher, for LLE radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2016).

3. For the entire appeal period, the criteria for a separate 10 percent rating, but no higher, for RLE radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time. See DeLuca, supra; see also Mitchell, supra; Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).   

While the VA examinations conducted during the appeal period do not reflect all findings as directed by Correia and Sharp, the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claim for an increased rating for his back disability at this time. Specifically, he is in receipt of the maximum rating for such disability based on limitation of range of motion. The only way to attain a higher schedular rating is to demonstrate unfavorable ankylosis of the thoracolumbar or entire spine, which has not been shown at any time pertinent to the appeal. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim for an increased rating for his back disability and no further examination is necessary.

As noted in the April 2015 remand, the appeal period before the Board begins on April 27, 2009, plus the one-year look back period. Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

For the entire appeal period, the Veteran has been assigned a 40 percent rating for his back disability under 38 C.F.R. § 4.71a, DC 5237. In this regard, the criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, he has been assigned separate 10 percent rating for LLE radiculopathy, effective January 5, 2016, pursuant to Note (1) of the General Rating Formula. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, for Diagnostic Codes 5235 to 5243, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine. A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required treatment and bed rest prescribed by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Relevant to the adjudication of the Veteran's claim for entitlement to a higher rating for his back disability, he was afforded a VA examination in December 2008. At such time, he reported that he had constant low back pain and was limited in his ability to lift, bend, and walk. He also reported that he was unable to do his usual activities such as yard work or play sports. Notably, unfavorable ankylosis of the entire thoracolumbar spine or the entire spine was not noted on examination.  

The Veteran also underwent a private independent medical examination in March 2009. However, such examination also did not indicate that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, and the examiner also noted that there was no bowel or bladder incontinence. Subsequent treatment records further indicated that the Veteran continued to seek treatment regarding his back disability and underwent back surgery in August 2013. 

Thereafter, in February 2014, the Veteran underwent another VA examination, at which time he reported that his back pain limited his ability to walk and stand, but did not report that flare-ups impacted the function of his thoracolumbar spine. The Veteran also denied any bowel or bladder dysfunction. The examiner noted that the Veteran had favorable ankylosis of the entire thoracolumbar spine, but did not have IVDS of the thoracolumbar spine. The examiner also noted that the Veteran had a surgical scar that was not painful and/or unstable, and that it was at least as likely as not that there would be increased pain, weakness, fatigability, or incoordination during repeated use or during flares. During the August 2014 Board hearing, the Veteran stated that he had experienced some bowel leakage for approximately three years and that such leakage was constant. 

Pursuant to the April 2015 remand, the Veteran was afforded another VA examination in January 2016. At such time, he again reported that his back pain limited his ability to stand and walk, and that he was unable to lay flat on his back. He also reported that with increased physical activity, he had increased pain in his low back, and was limited with bending and lifting. The examiner noted that the Veteran had favorable ankylosis of the entire thoracolumbar spine and IVDS, but such did not require bed rest prescribed by a physician or treatment by a physician in the past 12 months. The examiner also noted that the Veteran used a cane regularly while walking to maintain balance and prevent falls. The examiner further noted that, during flare-ups or with repeated use, it was likely that the Veteran developed pain that would impair his ability to function.

In regard to his bladder and bowel movements, the Veteran reported that he could sense when his bladder was full and was able to control and regulate the flow of urine, but that he could not feel the urine flowing out of his urethra. The Veteran also reported leakage with bowel movements and that he could not feel when his rectum was full. He also stated that he addressed such issues with his spine surgeon and an MRI showed no findings that would explain such symptoms. The examiner noted that, while the Veteran reported fecal incontinence, he also reported that he had adequate control of his urinary and anal sphincters. Thus, the examiner opined that it was less likely than not that such incontinence was related to his back disability. The examiner additionally explained that the Veteran reported such issues to his spine surgeon and a MRI did not find any spinal condition that would account for this concern. 

Based on the foregoing, for the entire appeal period, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his back disability under the General Rating Formula. In this regard, the record does not reveal unfavorable ankyloses of the entire thoracolumbar spine or the entire spine. Furthermore, while the Veteran has been noted to have favorable ankylosis of the spine with very limited range of motion, to include as a result of functional impairment resulting from pain and similar symptoms, such is contemplated in his current 40 percent rating. See DeLuca, supra; Mitchell, supra. However, absent unfavorable ankylosis of the thoracolumbar or entire spine, he is not entitled to a higher rating under the General Rating Formula.

With regard to disabilities of the spine, VA is to evaluate any associated objective neurologic abnormalities under appropriate diagnostic criteria. See Note (1) of the General Rating Formula. In this regard, while the Veteran has been awarded a separate rating for LLE radiculopathy and the Board is granting a separate award for RLE radiculopathy, both of which will be addressed below, the Board finds that his back disability does not result in any additional associated objective neurologic abnormalities, to include bladder or bowel incontinence. Specifically, while the Veteran endorsed incontinence at the August 2014 Board hearing, the January 2016 VA examiner explained that the Veteran did not have any neurologic abnormalities or findings related to his thoracolumbar spine, aside from LLE radiculopathy.  Therefore, absent evidence of objective neurologic abnormalities of bladder or bowel incontinence associated with the back disability, the Board finds that separate ratings for such conditions are not warranted.

As noted, the Veteran's back disability involves lumbar radiculopathy of the bilateral lower extremities. In this regard, a separate 10 percent rating for LLE radiculopathy was previously assigned, effective January 5, 2016, pursuant to DC 8520 and the Board has herein assigned a 10 percent rating for RLE and LLE radiculopathy pursuant to DC 8520, for the entire appeal period. Such DC addresses the sciatic nerve, which provides for a 10 percent rating where there is mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520.

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Board finds that the evidence of record demonstrates that the Veteran had mild LLE and RLE radiculopathy related to his service-connected back disability for the entire appeal period. Specifically, such disabilities warrant no more than 10 percent ratings as the Veteran's symptoms were manifested by no more than mild sensory and functional impairment, which more nearly approximates a mild incomplete paralysis of the sciatic nerve.  In this regard, the evidence shows complaints of numbness and tingling, but the Veteran's strength and sensation to touch were largely normal.  See December 2008 VA examination report (complained of back pain that moved into his left and right legs), February 2014 VA examination report (normal strength and sensation to touch), and January 2016 VA examination report (normal strength and sensation to touch except for left toe); see also March 2009, October 2010, and July 2013 private treatment records.  Additionally, the January 2016 VA examiner did not even endorse the presence of RLE radiculopathy. 

Moreover, at the time of the March 2009 independent medical examination, the Veteran reported that pain shot into his legs with activity such as shopping, yard work, carrying or lifting. Such examiner diagnosed neural tension down the left and right legs and noted a history of right and left lower extremity radiculitis. The Veteran also offered competent statements that he experienced lower extremity symptoms in both of his lower extremities, which were the primary reason he underwent his August 2013 back surgery. See August 2014 Hearing Transcript. He also testified that, following the surgery, his lower extremity symptoms improved for about eight or nine months, but he was starting to experience lower extremity symptoms again. Id. Therefore, the Board finds that the Veteran's functional impairment resulting from LLE and RLE radiculopathy for the entire appeal period, was no more than mild and, consequently, a rating in excess of 10 percent is not warranted.

Finally, as the Veteran has a well-healed scar associated with his back disability, which is asymptomatic, the Board finds that a separate rating for such scar is not warranted.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability and associated radiculopathy of his bilateral lower extremities; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning additional staged ratings for such disabilities are not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In adjudicating the increased rating claim herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in awards for his RLE and LLE radiculopathy. However, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's back disability. Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 40 percent for DJD and disc disease of the lumbar spine with a well-healed scar is denied. 

For the entire appeal period, a separate10 percent rating, but no higher, for LLE radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

For the entire appeal period, a separate 10 percent rating, but no higher, for RLE radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


